Citation Nr: 1434949	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-29 374	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

2. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity

3. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity

4. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity

5. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and proteinuria.

6. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, L.F.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 18, 1969 to July 7, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2014, the Veteran and his spouse testified at a videoconference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.


FINDINGS OF FACT

1. The Veteran served on active duty from September 18, 1969 to July 7, 1971.

2. On July 21, 2014, the Board was notified by the Phoenix RO that the Veteran died earlier in July 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
LESLEY A. REIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


